DETAILED ACTION
	This is the first action in response to application 16/952,320 filed November 19, 2020 with no claimed prior benefit. 
All claims 1-20 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 21, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Particularly, foreign references KR 200387788 Y1 and CN 111610888 do not include an English language translation, abstract, or statement of relevance. Additionally, a copy of the European extended search report cited in the IDS was not provided. However, the examiner was able to procure English machine translations of both foreign document as well as a copy of the European extended search report and has thus considered the references despite noncompliance with 37 CFR 1.98(a)(3)(i). Copies of the machine translated documents and European search report have been sent along with this communication to promote clarity of the record. If the applicant finds the provided translations and search report document acceptable, no further action is required regarding the matter.


Specification
The disclosure is objected to because of the following informalities: 
Both instances of “UV LED 115” on lines 4 and 5 of paragraph 49 should read “UV LED 116”
“electrode layer 106” on lines 1-2 of paragraph 57 should read “electrode layer 110”
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informality: “material located” on line 2 of the claim should read “material is located”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 15, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the limitation “the microbial properties” on line 2 of the claim lacks proper antecedent basis. It is suggested that the term “the” be omitted from the limitation or, alternatively, the claim be adjusted to depend from claim 6 (in which case claim 6 should be adjusted to depend from claim 2 such that “the photocatalytic material” limitation in claim 9 retains its antecedent basis). The limitation has been interpreted as referring to the same microbial properties recited in claim 6, though the claim has not been examined as depending from claim 6. 
Regarding claim 15, the limitation “the substrate” on line 1 of the claim lacks proper antecedent basis. It is suggested that the claim be adjusted to depend from claim 14. The claim has been examined as if it does depend from claim 14. 
Regarding claims 19 and 20, the limitation “the method of claim 16” on the first line of each claim lacks proper antecedent basis. It is suggested the limitation in each claim be adjusted to read “the method of claim 18”. For purposes of examination, the claims have been interpreted as depending from claim 18, not claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4-5, 7, 12, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Holub et al. (US 2015/0273093 A1, as cited in IDS filed 3/21/2022).
	Regarding claim 1, Holub teaches a system for disinfecting a surface (surface coverings 32 corresponds to disinfecting apparatuses 34 configured to emit light configured to disinfect at least one of the touch surfaces 14, Figure 1-3, paragraph 18, lines 11-15), comprising:
a light source (plurality of light-emitting diode (LED) sources 58, Figures 2-3, paragraph 23, lines 11-12); 
a transparent window (anode 64 may correspond to a top transparent conductor layer, paragraph 27, lines 5-7) located above the light source (see anode 64 above LEDs 58 in Figures 2-3), wherein the light source is integrated into an object (LEDs 58 part of surface covering 32, Figures 2-3, paragraphs 22-23); and
an outer surface of the object (outer layer 72 of the surface covering 32, Figures 2-3, paragraph 32, lines) located above the transparent window (outer layer 72 positioned above anode 64, Figures 2-3), wherein light from the light source irradiates the outer surface through the transparent window and from within the object to disinfect the outer surface of the object (LEDs emit a disinfecting emission to disinfect an outer surface of an outer layer [72], paragraph 4; from Figures 2-3, it is evident that disinfecting emission 82 from LED 58 comes from within the object (surface covering 32) and must travel through a transparent window (anode 64) to reach the outer layer 72), the light comprising violet light or ultraviolet (UV) light (LED sources 58 configured to emit a disinfecting emission 82 comprising a wavelength corresponding to ultraviolet light, paragraph 30, lines 4-7).

Regarding claim 4, Holub discloses the system of claim 1 (discussed above) and further teaches that the disinfecting emission has a wavelength of 270 nm (In an exemplary implementation, the first wavelength may be approximately equal to 270 nm, paragraph 34, lines 6-7) which falls within the definition of UV-C light provided within paragraph 52 of the instant application (UV light having a wavelength range of 100 nm to 280 nm). Furthermore, It is noted that all light consists of photons. Therefore, it is evident that Holub discloses that the UV light comprises at least one of: UV-A light photons; or UV-C light photons.

Regarding claim 5, Holub discloses the system of claim 1 (discussed above) wherein the light sources are micro-LEDs of gallium nitride elements (LED sources 58 may correspond to micro-LEDs of gallium nitride elements, paragraph 24, lines 4-6), which is recognized as a semiconductor-based optoelectronic device. Therefore, it is evident that Holub discloses that the light source comprises at least one of: a semiconductor-based optoelectronic device or a gas discharge lamp.

Regarding claim 7, Holub discloses the system of claim 1 (discussed above) wherein the light sources are micro-LEDs of gallium nitride elements (LED sources 58 may correspond to micro-LEDs of gallium nitride elements, paragraph 24, lines 4-6), which are recognized as group III-Nitride based UV light emitting diodes. It is therefore evident that Holub teaches that the light source comprises a plurality of UV light emitting diodes, wherein each UV light emitting diode among the plurality of UV light emitting diodes comprises a group III-Nitride based UV light emitting diode.

Regarding claim 12, Holub discloses the system of claim 1 (discussed above) and further teaches a controller (102), processor (108), memory (110; paragraph 48), and sensors (114), such as a proximity sensor (occupancy sensors 114 may comprise proximity sensors, paragraph 48, lines 5-11), which are configured to determine whether or not an occupant is within the interior of a vehicle and activate ultraviolet LED sources (58) to disinfect surfaces within the vehicle when it is determined the vehicle is not occupied (paragraph 49, lines 11-16). In view of these teachings, it is evident that the system of Holub is capable of being automatically turned off when at least one person is detected within a predetermined distance of the light source.

Regarding claim 14, Holub discloses the system of claim 1 (discussed above) and further discloses the system comprising a substrate upon which a plurality of layers are located including the light source, the transparent window, and the outer surface (substrate 52, paragraph 22; Figures 2-3 show light source (LEDs 58), transparent window (anode 64), and outer surface (outer layer 72) all located in layers on top of substrate 52).

Regarding claim 15, the claim has been interpreted as depending from claim 14 instead of claim 11 such that “the substrate” has proper antecedent basis (see 112b rejection above). Holub discloses the system of claim [14] (discussed above) and further discloses that the substrate comprises a flexible substrate (the substrate 52 may be thin having a flexible structure configured to attach and conform to a surface, paragraph 22, lines 5-7).

Regarding claim 18, Holub teaches a method for disinfecting a surface (method operable to disinfect a surface of a vehicle, paragraph 46, lines 3-4), comprising: exciting an outer surface of an object with light from a light source (selectively activating LED sources 58 to disinfect a portion of the outer surface of the surface covering 32, paragraph 46, lines 7-10. Disinfection understood to comprise shining light on surface such that surface is “excited” by light) through a transparent window (anode 64 may correspond to a top transparent conductor layer, paragraph 27, lines 5-7) and from within the object (LEDs 58 part of surface covering 32, Figures 2-3, paragraphs 22-23; evident from Figures 2-3 that light from light sources 58 must travel through transport window (anode 64) from within the object to reach the outer surface), wherein the transparent window is located above the light source (Figures 2-3 show transparent window (anode 64) above LED light sources 58) and the light source is integrated into the object (LEDs 58 part of surface covering 32, Figures 2-3, paragraphs 22-23. ), the outer surface of the object (outer layer 72 of the surface covering 32, Figures 2-3, paragraph 32, line 1) located above the transparent window (Figures 2-3 show outer layer 72 above transparent window (anode 64)), the light comprising violet light or ultraviolet (UV) light (LED sources 58 configured to emit a disinfecting emission 82 comprising a wavelength corresponding to ultraviolet light, paragraph 30, lines 4-7).

Regarding claim 20, Holub discloses the method of claim [18] (discussed above). As discussed with regards to claim 4, Holub further teaches that the disinfecting emission from the light source has a wavelength of 270 nm (In an exemplary implementation, the first wavelength may be approximately equal to 270 nm, paragraph 34, lines 6-7) which falls within the definition of UV-C light provided within paragraph 52 of the instant application (UV light having a wavelength range of 100 nm to 280 nm). Furthermore, as discussed with regards to claim 5, Holub discloses that the light sources are micro-LEDs of gallium nitride elements (LED sources 58 may correspond to micro-LEDs of gallium nitride elements, paragraph 24, lines 4-6), which is recognized as a semiconductor-based optoelectronic device. Therefore, it is evident that the method of Holub comprises UV light comprising UV-C light photons and a semiconductor-based optoelectronic device as a UV light source. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3, 6, 9-11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (US 2015/0273093 A1, as cited in IDS filed 3/21/2022) in further view of Salter et al. (US 2017/0129396 A1).

Regarding claim 2, Holub discloses The system of claim 1 (discussed above), but does not teach that the system further comprises a photocatalytic layer comprising a photocatalytic material, the photocatalytic layer located above the transparent window and below the outer surface.
	However, in the analogous art of door knob disinfecting devices, Salter teaches a disinfecting layer comprised of titanium dioxide (disinfecting layer 32 may include TiO2, paragraph 20, lines 25-27) which is described as functioning as a photocatalyst (TiO2 nanoparticles which activate and become antimicrobial, antifungal, antiviral, and/or anti-organic upon application of ultraviolet light, paragraph 20, lines 33-38). Salter further teaches that the disinfecting layer is at the outermost layer of a multi-layer disinfecting assembly (handle assembly 14 is a multi-layer structure configured to provide disinfecting functionality to handle 16, paragraph 18, lines 2-5; disinfecting layer positioned on opposite side of protective layer 30 from hiding layer 28, Figure 2A-2B, paragraph 18, last 3 lines; Figure 2A-2B clearly depict that disinfecting layer 32 is outermost layer). Furthermore, it is noted that, as depicted and described in the instant application (especially Figures 2-6), the outer surface of the claimed object is not a distinct layer but could be the outer surface of the photocatalytic layer itself. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Holub by applying a photocatalytic layer of titanium dioxide nanoparticles, as taught by Salter, to the outermost layer of the apparatus of Holub such that the photocatalytic layer would be located above the transparent window of Holub and below the outer surface of the object, which would be the outer surface of the photocatalytic layer itself. Such a modification would be motivated by Salter teaching that activating a disinfecting layer of titanium dioxide nanoparticles with ultraviolet light can achieve an antimicrobial effect on the surface (paragraph 20, lines 33-38), which could improve the disinfecting ability of the modified invention.

	Regarding claim 3, Holub, as modified by Salter immediately above, teaches the system of claim 2 wherein the photocatalytic layer comprises TiO2 (see rejection of claim 2). It is noted that Salter also recognized zinc oxide as an alternative material choice for the disinfecting layer (disinfecting layer 32 may include TiO2, ZnO, CuO, SnO2, or combinations thereof, paragraph 20, lines 25-27).

	 Regarding claim 6, Holub as modified by Salter with respect to claim 2 is understood to inactivate germs on the outer surface of the object through reactive species created on the outer surface wherein the germs comprise a least one of: bacteria, virus, or a fungi because the LED light sources of Holub are arranged within the modified invention to activate the photocatalyst layer of Salter, which Salter recognized as generating reactive species that damage bacteria when exposed to UV radiation (activation of the disinfecting layer 32 by the light-producing-assembly 26 may result in the disinfecting layer 32 releasing charged or uncharged hydroxyl radicals which may react with the above noted bacteria, dirt, oils, and other contaminants to create the disinfecting property, paragraph 20, lines 26-21). The activation described by Salter is understood to further comprise inducing antimicrobial properties in the outer surface of the object and inducing microbicidal properties in the outer surface of the object (paragraph 20). The TiO2 nanoparticle layer of the modified invention in particular is understood to be capable of these functions in view of Salter teaching that activating the TiO2 nanoparticle layer with ultraviolet light causes the layer to become antimicrobial, antifungal, antiviral, and/or anti-organic (paragraph 22, lines 33-38).

	Regarding claim 9, Holub in further view of Salter teaches the system of claim 2 (discussed above). Within the modified invention, the photocatalytic layer of Salter is applied to uppermost layer of Holub, which Salter teaches can be accomplished by applying the photocatalytic layer as a coating (disinfecting layer 32 may be applied via sputter coating, plasma deposition, vacuum deposition, cathodic arc deposition, other plasma deposition techniques, and/or conventional vacuum coating technology, paragraph 20, lines 38-42). As discussed with regards to claim 6, the TiO2 nanoparticle layer of Salter is understood to become microbicidal when it absorbs UV light emitted from the LED of Holub within the modified invention (Salter: activation of the disinfecting layer 32 by the light-producing-assembly 26 may result in the disinfecting layer 32 releasing charged or uncharged hydroxyl radicals which may react with the above noted bacteria and other contaminants to create the disinfecting property, paragraph 20, lines 26-21; also see paragraph 22, lines 33-38). 

	Regarding claim 10, Holub in further view of Salter teaches the system of claim 2 (discussed above). Holub does not teach an upconversion layer that facilitates a use of visible light to generate UV photons in the upconversion layer. However, Salter does teach an energy conversion layer (90) formed of a photoluminescent material (96; Figures 3A-3B, paragraph 30) wherein the energy conversion layer functions as an upconversion layer (the photoluminescent material 96 may be formulated to convert inputted light 100 into a shorter wavelength light, otherwise known as up conversion, paragraph 30, lines 14-17). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Holub (as previously modified by Salter with respect to claim 2) such that the invention comprises the upconversion layer of Salter, which is capable of converting visible light into shorter wavelength UV light, because Salter recognized that a photoluminescent material can convert a portion of light emitted from LED sources to a desired wavelength (photoluminescent material 96 is formulated to become excited upon receiving inputted light 100 at a specific wavelength and re-emit the light at a different wavelength, paragraph 30, lines 1-7) which would have the benefit of reducing the number of LEDs required to achieve a desired combination of light wavelength outputs. 

	Regarding claim 11, Holub in further view of Salter teaches the system of claim 2 (discussed above). Holub further teaches a luminescence indication layer (photoluminescent layer 70) that provides a visible indicator of UV photons emanating through the transparent window (photoluminescent layer 70 may generate the output emission 84 to provide a visible notification that one or more of the surface coverings 32 are being disinfected, Figure 3, paragraph 45, lines 1-4; when the surface is being disinfected in the apparatus of Holub, UV photons must be emanating through transparent window in view of how the surface, light source, and window are arranged). 

	Regarding claim 13, Holub teaches the system of claim 1 (discussed above). Holub does not clearly teach an indication light that is capable of indicating when the outer surface of the object has been disinfected. 
	However, Salter teaches a first portion of LEDs for emitting visible light (first portion of LEDs 72a are configured to emit light, paragraph 39, lines 16-17) and a second portion of LEDs for emitting ultraviolet light (second portion of LEDs 72b are configured to emit ultraviolet light, paragraph 39, lines 18-19) which can independently be activated by a controller (controller 78, paragraph 39, lines 13-16). 
	Salter further teaches that the controller can activate the first portion of the LEDs to emit visible light when the system is not disinfecting and activate the second portion of the LEDs to emit ultraviolet light when the system is disinfecting, wherein a portion of said ultraviolet light excites a phosphorescent structure (108) and causes it to glow a color of visible light different from the light emitted from the first portion of the LEDs (paragraph 39, lines 25-35). The system of Salter is understood to be capable of indicating when the outer surface of the object has been disinfected since a user could observe the phosphorescent structure cease to glow and the light from the first portion of the LEDs switch on when disinfection is completed. Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Holub such that the LEDs of Holub are swapped for the two-component LEDs of Salter, a phosphorescent structure is incorporated into the apparatus which phosphoresces in response to UV light emitted from one portion of the LEDs, and a second portion of the LED emits visible light when the system is not disinfecting because Salter recognized that such modifications would allow users to know if disinfection is actively occurring based on a visible indicator (occupants of the vehicle 10 may know if the disinfecting layer 32 is active or not simply by observing the color of the handle assembly 14, paragraph 39, lines 35-37). 

Regarding claim 17, Holub discloses A system for disinfecting a surface (surface coverings 32 corresponds to disinfecting apparatuses 34 configured to emit light configured to disinfect at least one of the touch surfaces 14, Figure 1-3, paragraph 18, lines 11-15), comprising: 
a substrate upon which a plurality of layers are located (substrate 52, paragraph 22; Figures 2-3 show light source (LEDs 58), transparent window (anode 64), and outer surface (outer layer 72) all located in layers on top of substrate 52); 
a transparent window (anode 64 may correspond to a top transparent conductor layer, paragraph 27, lines 5-7) located above a light source (plurality of light-emitting diode (LED) sources 58, Figures 2-3, paragraph 23, lines 11-12; see anode 64 above LEDs 58 in Figures 2-3), wherein the light source is integrated into an object (LEDs 58 part of surface covering 32, Figures 2-3, paragraphs 22-23); 
an outer surface of the object (outer layer 72 of the surface covering 32, Figures 2-3, paragraph 32, lines) located above the transparent window (outer layer 72 above anode 64, Figures 2-3); wherein the plurality of layers includes the light source, the transparent window, the, and the outer surface (Figures 2-3 show light source (LEDs 58), transparent window (anode 64), and outer surface (outer layer 72) all located in layers on top of substrate 52), and wherein light from the light source excites the outer surface through the transparent window and from within the object to disinfect the outer surface of the object (LEDs emit a disinfecting emission to disinfect an outer surface of an outer layer [72], paragraph 4; from Figures 2-3, it is evident that disinfecting emission 82 from LED 58 comes from within the object (surface covering 32) and must travel through a transparent window (anode 64) to reach the outer layer 72), the light comprising violet light or ultraviolet (UV) light (LED sources 58 configured to emit a disinfecting emission 82 comprising a wavelength corresponding to ultraviolet light, paragraph 30, lines 4-7).
Holub does not teach a photocatalytic layer comprising a photocatalytic material, the photocatalytic layer located above the transparent window and below the outer surface, wherein the photocatalytic layer is one of the plurality of layers stacked atop the substrate. However, as discussed with regards to claim 2, Salter teaches a disinfecting layer of titanium dioxide nanoparticles which can be applied to an outer surface of an object and functions as a photocatalyst, becoming antimicrobial in the presence of ultraviolet light (see Salter paragraph 20 and rejection of claim 2). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Holub by applying the titanium dioxide nanoparticle coating of Salter to the outer layer of the apparatus of Holub, said coating comprising a photocatalytic layer located above the transparent window  and below the outer surface (the outer surface now being the outer layer of the coating itself) because Salter recognized that activating a disinfecting layer of titanium dioxide nanoparticles with ultraviolet light can achieve an antimicrobial effect on the surface (paragraph 20, lines 33-38). 

	Regarding claim 19, Holub teaches the method of claim [18] (discussed above). Holub does not teach that a photocatalytic layer comprising a photocatalytic material located above the transparent window and below the outer surface, the photocatalytic layer comprising at least one of ZnO, TiO2, Fe2O3, WO3, In2O3, Ag, or a nonmetallic semiconductor material. However, as discussed with regards to claim 2, Salter teaches a disinfecting layer of titanium dioxide nanoparticles which can be applied to an outer surface of an object and functions as a photocatalyst, becoming antimicrobial in the presence of ultraviolet light (see Salter paragraph 20 and rejection of claim 2). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Holub by applying the titanium dioxide nanoparticle coating of Salter to the outer surface of the object of Holub such that the object has a photocatalytic material layer above the transparent window and beneath the outer surface of the object (which is now the outer surface of the TiO2 coating itself)  because Slater recognized that titanium dioxide nanoparticles achieve an antimicrobial effect when irradiated by UV light (paragraph 20, lines 33-38).
	
Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Holub et al. (US 2015/0273093 A1, as cited in IDS filed 3/21/2022) in further view of Salter et al. (US 2017/0129396 A1), as applied to claim 2 above, and further in view of Hammond et al. (US 2010/0179469 A1).
Regarding claim 8, Holub in further view of Salter teaches the system of claim 2 (discussed above). Holub further teaches an isolator layer (dielectric layer 66) and an electrode layer (cathode 54), wherein the transparent window is located above the electrode layer (Figure 2 shows transparent window (anode 64) above electrode layer (cathode 54)), and the light source is disposed in the isolator layer (dielectric layer may be printed over LED sources 58 to encapsulate and/or secure the LED sources 58 in position, paragraph 27, lines 1-3) and at least partially within the electrode layer (LEDs 58 dispersed in semiconductor ink 60 on cathode 54, Figure 2, paragraph 24, lines 1-3; semiconductor ink 60 can be considered part of the electrode layer such that LEDs are partially within the electrode layer). Neither Holub nor Salter teach that the electrode layer comprises a semi-transparent material (Holub: cathode 54 may be a conductive epoxy, such as silver or copper containing epoxy, paragraph 23; Salter: positive electrode 70 includes a conductive epoxy such as silver or copper containing epoxy, paragraph 24).
	However, in the analogous art of LED phototherapy systems, Hammond teaches that various cathode materials for LEDs are well known in the art (many cathodes are generally known and described in the art, paragraph 39, line 4,) including transparent cathodes (the anode, cathode, and OLED device substrate are substantially transparent, paragraph 39, lines 9-12). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Holub (as modified by Salter with respect to claim 2) such that the cathode comprises a semi-transparent material because Hammond recognized that a transparent cathode, in combination with a transparent anode, can allow light to be emitted from the LED in both directions (paragraph 39, lines 11-12) which would be beneficial if it was desired that the invention of Holub be used clean two surfaces of an object simultaneously. 

	Claim 16 is rejected under 35 U.S.C.103 as being unpatentable over Holub et al. (US 2015/0273093 A1, as cited in IDS filed 3/21/2022) in further view of Salter et al. (US 2017/0129396 A1), as applied to claim 2 above, and evidenced by the Extended Search Report for European Patent Application No. 21208820.7-1104, as cited in the IDS filed 3/21/2022. 
	Regarding claim 16, Holub in further view of Salter teaches the system of claim 2 (discussed above). The light source of Holub (LED light sources 58) is understood to comprise a back-illumination light source with respect to the object because it is located beneath the outer layer (72) (See Figures 2-3). In view of the above-mentioned European search report, “any light source can be considered as comprising a structured optical surface, being effectively an optical component comprising some sort of structure” (page 2, Novelty section iv., lines 4-6). Since the LED of Holub is an optical component with a structure, it therefore comprises a structured optical surface which is capable of promoting homogenization and uniform illumination across the photocatalytic surface since without the LED there would be no illumination of the photocatalytic surface, such that the LED “promotes” homogenous and uniform illumination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auday et al. (US 2009/0322202) discloses an UV light emitting structure comprising a titanium dioxide photocatalytic coating (see especially paragraph 121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797